      Case: 1:20-cv-00935-DRC Doc #: 1 Filed: 11/16/20 Page: 1 of 9 PAGEID #: 1



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                 CINCINNATI DIVISION

 DANIEL KINATEDER, Individually and for               CASE NO. __________________
 Others Similarly Situated,
                                                      FLSA COLLECTIVE ACTION
 v.
                                                      JURY TRIAL DEMANDED
 THE KABLE GROUP, LLC


                                    ORIGINAL COMPLAINT

                                              SUMMARY

        1.      Daniel Kinateder (Kinateder) brings this lawsuit to recover unpaid overtime wages and

other damages from The Kable Group, LLC (Kable Group) under the Fair Labor Standards Act

(FLSA), 29 U.S.C. § 201 et seq.

        2.      Kinateder worked for Kable Group as an hourly employee.

        3.      Kinateder and the Putative Class Members (defined below) regularly work more than

40 hours a week.

        4.      But Kable Group does not pay them overtime.

        5.      Instead of paying overtime as required by the FLSA, Kable Group pays Kinateder and

the other workers like him the same hourly rate for all hours worked, including those in excess of 40

hours in a single week (or, “straight time for overtime”).

        6.      Kable Group never paid Kinateder or the Putative Class Members a guaranteed salary.

        7.      This collective action seeks to recover the unpaid overtime wages and other damages

owed to these workers.

                                     JURISDICTION AND VENUE

        8.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b).
      Case: 1:20-cv-00935-DRC Doc #: 1 Filed: 11/16/20 Page: 2 of 9 PAGEID #: 2



        9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Kable Group’s

corporate headquarters is located in this District.

        10.     Specifically, Kable Group maintains its corporate headquarters in Cincinnati, Ohio.

                                             THE PARTIES

        11.     Kinateder has been an hourly employee of Kable Group since 2014.

        12.     Throughout his employment, Kable Group paid Kinateder the same hourly rate for

all hours worked, including those worked in excess of 40 hours in a single workweek.

        13.     His written consent is attached as Exhibit 1.

        14.     Kinateder brings this action on behalf of himself and all other similarly situated

workers who Kable Group paid straight time for overtime.

        15.     Kable Group paid each of these workers the same hourly rate for all hours worked,

including those worked in excess of 40 hours in a single workweek in violation of the FLSA.

        16.     The collective of similarly situated employees or putative class members sought to be

certified is defined as follows:

        All employees of Kable Group, Inc. who were paid “straight time for overtime”
        at any time during the past three years (“Putative Class Members”).

        17.     Kable Group, Inc. may be served with process by serving its registered agent: Andrew

R. Giannella, 7265 Kenwood Road, Suite 111, Cincinnati, Ohio 45236.

                                   COVERAGE UNDER THE FLSA

        18.     At all relevant times, Kable Group was an employer within the meaning of the Section

3(d) of the FLSA, 29 U.S.C. § 203(d).

        19.     At all relevant times, Kable Group was an enterprise within the meaning of Section

3(r) of the FLSA, 29 U.S.C. § 203(r).

        20.     At all relevant times, Kable Group was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §
                                                      2
        Case: 1:20-cv-00935-DRC Doc #: 1 Filed: 11/16/20 Page: 3 of 9 PAGEID #: 3



203(s)(1), because they had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials – such as cell

phones, computers, walkie-talkies, hardhats, and personal protective equipment - that have been

moved in or produced for commerce.

          21.    At all relevant times, Kable Group has had an annual gross volume of sales made or

business done of not less than $500,000.

          22.    At all relevant times, Kinateder and the Putative Class Members (defined below) were

engaged in commerce or in the production of goods for commerce.

                                              THE FACTS

          23.    Kable Group provides staffing services to its clients across the country.1

          24.    Kinateder has worked for Kable Group since 2014.

          25.    Kinateder is an hourly employee of Kable Group.

          26.    Kinateder performs work under the job title of Project Manager.

          27.    As a Project Manager, Kinateder’s job duties are to ensure construction projects for

Kable Group’s clients are timely and properly completed in accordance with Kable Group’s clients’

plans, policies, procedures, directives, and regulations.

          28.    Throughout his employment with Kable Group, Kable Group paid Kinateder the

same hourly rate for all hours worked, including those in excess of 40 in a single workweek.

          29.    Specifically, Kable Group pays Kinateder approximately $69 for every hour he works,

including those in excess of 40 in a week.

          30.    Kable Group pays Kinateder and the Putative Class Members under its straight time

for overtime pay scheme.




1
    See https://www.kablestaffing.com/our-story/about-us/ (last visited November 6, 2020).
                                                    3
     Case: 1:20-cv-00935-DRC Doc #: 1 Filed: 11/16/20 Page: 4 of 9 PAGEID #: 4



       31.       Kinateder and the Putative Class Members do not receive a guaranteed salary.

       32.       If Kinateder and the Putative Class Members worked fewer than 40 hours in a week,

they were only paid for the hours worked.

       33.       Kinateder and the Putative Class Members regularly worked over 40 hours in a week.

       34.       In fact, Kinateder and the Putative Class Members regularly works 12-hour daily shifts,

5 days a week, for weeks at a time.

       35.       Kinateder’s schedule is typical of the Putative Class Members.

       36.       Instead of paying overtime, Kable Group pays Kinateder and the Putative Class

Members the same hourly rate for the hours he worked over 40 in a work week.

       37.       Kinateder and the Putative Class Members work in accordance with the schedule set

by Kable Group and/or its clients.

       38.       The hours Kinateder and the Putative Class Members work are reflected in Kable

Group’s records.

       39.       Rather than receiving time and half as required by the FLSA, Kinateder and the

Putative Class Members only received “straight time” pay for the hours they worked in excess of 40

in a workweek.

       40.       Kable Group’s “straight time for overtime” payment scheme violates the FLSA

because it deprives Kinateder and the Putative Class Members of overtime at a rate of 1 ½ their

regular rates for the hours they work in excess of 40 hours in a single workweek.

       41.       Kable Group is aware, or should have been aware, that the FLSA requires it to pay

Kinateder and the Putative Class Members overtime premiums for all hours worked in excess of 40

hours per workweek.

       42.       Kable Group knew Kinateder and the Putative Class Members worked more than 40

hours a week.


                                                   4
     Case: 1:20-cv-00935-DRC Doc #: 1 Filed: 11/16/20 Page: 5 of 9 PAGEID #: 5



       43.     Kable Group knew, or showed reckless disregard for whether, the Putative Class

Members were entitled to overtime under the FLSA.

       44.     Nonetheless, Kable Group does not pay Kinateder and the Putative Class Members

overtime as required by the FLSA.

       45.     Kable Group knew, or showed reckless disregard for whether, the conduct described

in this Complaint violated the FLSA.

                               COLLECTIVE ACTION ALLEGATIONS

       46.     The illegal “straight time for overtime” pay practice that Kable Group imposes on

Kinateder is likewise imposed on the Putative Class Members.

       47.     Numerous individuals were victimized by Kable Group’s pattern, practice, and policy

which is in willful violation of the FLSA.

       48.     Numerous other individuals who worked with Kinateder indicated they were paid in

the same manner, performed similar work, and were not properly compensated for all hours worked

as required by state and federal wage laws.

       49.     Based on his experiences and tenure with Kable Group, Kinateder is aware that Kable

Group’s illegal practices were imposed on the Putative Class Members.

       50.     The Putative Class Members were all not afforded overtime compensation when they

worked in excess of 40 hours in a week.

       51.     Kable Group’s failure to pay wages and overtime compensation at the rates required

by state and/or federal law result from generally applicable, systematic policies and practices which

are not dependent on the personal circumstances of the Putative Class Members.

       52.     Kinateder’s experiences are therefore typical of the experiences of the Putative Class

Members.




                                                 5
     Case: 1:20-cv-00935-DRC Doc #: 1 Filed: 11/16/20 Page: 6 of 9 PAGEID #: 6



        53.     The specific job titles or precise job locations of the Putative Class Members do not

prevent collective treatment.

        54.     Kinateder has no interest contrary to, or in conflict with, the Putative Class Members.

        55.     Like each Putative Class Member, Kinateder has an interest in obtaining the unpaid

overtime wages owed to him under federal law.

        56.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        57.     Absent this action, many Putative Class Members likely will not obtain redress of their

injuries, and Kable Group will reap the unjust benefits of violating the FLSA.

        58.     Furthermore, even if some of the Putative Class Members could afford individual

litigation against Kable Group, it would be unduly burdensome to the judicial system.

        59.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the class and provide for judicial consistency.

        60.     The questions of law and fact common to the Putative Class Members predominate

over any questions affecting solely the individual members.

        61.     Among the common questions of law and fact are:

                a.      Whether Kable Group’s pay practices violate the FLSA;

                b.      Whether Kable Group’s decision to not pay time and a half for overtime to

                        Kinateder and the Putative Class Members was made in good faith;

                c.      Whether Kable Group’s violation of the FLSA was willful; and

                d.      Whether Kable Group’s illegal pay practices were applied uniformly across the

                        nation to all Putative Class Members.

        62.     Kinateder’s claims are typical of the claims of the Putative Class Members.




                                                    6
      Case: 1:20-cv-00935-DRC Doc #: 1 Filed: 11/16/20 Page: 7 of 9 PAGEID #: 7



        63.     Kinateder and the Putative Class Members sustained damages arising out of Kable

Group’s illegal and uniform employment policy.

        64.     Kinateder knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective action.

        65.     Even if the issue of damages were somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                           CAUSE OF ACTION
                                           FLSA VIOLATIONS

        66.     Kinateder brings his FLSA claim as a collective action under 29 U.S.C. § 216(b).

        67.     By failing to pay Kinateder and the Putative Class Members overtime at one-and-one-

half times their regular rates, Kable Group violated the FLSA’s overtime provisions.

        68.     Kable Group failed to guarantee Kinateder and the Putative Class Members a salary.

        69.     Kable Group failed to pay Kinateder and the Putative Class Members overtime at the

rates required by the FLSA.

        70.     Instead, Kable Group paid Kinateder and the Putative Class Members straight time

for overtime.

        71.     Kable Group owes Kinateder and the Putative Class Members the difference between

the rate paid to them and the proper overtime rate for the hours they worked over 40 in a workweek.

        72.     Kable Group knowingly, willfully, or in reckless disregard carried out this illegal pattern

or practice of failing to pay Kinateder and the Putative Class Members overtime compensation.

        73.     Kable Group’ failure to pay overtime compensation to these employees was neither

reasonable, nor was the decision not to pay overtime made in good faith.




                                                     7
     Case: 1:20-cv-00935-DRC Doc #: 1 Filed: 11/16/20 Page: 8 of 9 PAGEID #: 8



        74.       Accordingly, Kinateder and the Putative Class Members are entitled to overtime wages

under the FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated damages, attorney’s

fees and costs.

                                             JURY DEMAND

        75.       Kinateder demands a trial by jury.

                                                   PRAYER

        76.       Kinateder prays for relief as follows:

                  a. An order allowing this action to proceed as a collective action under the FLSA and

                      directing notice to all hourly employees who received straight time for overtime;

                  b. Judgment awarding Kinateder and the Putative Class Members all unpaid overtime

                      compensation, liquidated damages, attorneys’ fees and costs under the FLSA;

                  c. An award of pre- and post-judgment interest on all amounts awarded at the highest

                      rate allowable by law; and

                  d. All such other and further relief to which Kinateder and the Putative Class

                      Members may show themselves to be justly entitled.




                                                       8
Case: 1:20-cv-00935-DRC Doc #: 1 Filed: 11/16/20 Page: 9 of 9 PAGEID #: 9



                                 Respectfully submitted,

                                 By: /s/ Jason R. Bristol
                                     Jason R. Bristol (0072989)
                                     COHEN ROSENTHAL & KRAMER LLP
                                     3208 Clinton Avenue
                                     Cleveland, Ohio 44113
                                     216-815-9500 – Telephone & Facsimile
                                     jbristol@crklaw.com

                                    Michael A. Josephson*
                                    TX Bar No. 24014780
                                    Andrew Dunlap*
                                    TX Bar No. 24078444
                                    Taylor A. Jones*
                                    TX Bar No. 24108723
                                    Melodie Arian*
                                    TX Bar No. 24119043
                                    JOSEPHSON DUNLAP LLP
                                    11 Greenway Plaza, Suite 3050
                                    Houston, Texas 77046
                                    713-352-1100 – Telephone
                                    713-352-3300 – Facsimile
                                    mjosephson@mybackwages.com
                                    adunlap@mybackwages.com
                                    tjones@mybackwages.com
                                    marian@mybackwages.com
                                    *Pro Hac Vice Applications Forthcoming

                                    Richard J. (Rex) Burch*
                                    Texas Bar No. 24001807
                                    BRUCKNER BURCH PLLC
                                    8 Greenway Plaza, Suite 1500
                                    Houston, Texas 77046
                                    713-877-8788 – Telephone
                                    713-877-8065 – Facsimile
                                    rburch@brucknerburch.com
                                    *Pro Hac Vice Application Forthcoming

                                    ATTORNEYS IN CHARGE FOR PLAINTIFF




                                    9
